Citation Nr: 1219043	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  06-34 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for hepatitis C.

2.  Entitlement to an initial disability rating in excess of 10 percent for xerosis and prurigo nodularis of the bilateral legs associated with hepatitis C.  

3.  Entitlement to an initial compensable disability rating for diarrhea with intermittent constipation associated with hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to April 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2006 and September 2006 by the above Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in August 2010 and remanded for additional development and readjudication.  

The issue of entitlement to an increased rating for xerosis and prurigo nodularis of the bilateral lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hepatitis C is shown to be productive of no more than intermittent or daily symptoms of fatigue and moderate right upper quadrant pain.  Dietary restriction and continuous medication are not required.  There are no associated symptoms of malaise, nausea, vomiting, anorexia, abdominal pain, weight loss, hepatomegaly (enlarged liver), splenomegaly (enlarged spleen), or incapacitating episodes requiring bed rest or treatment by a physician.

2.  The Veteran's chronic diarrhea with occasional constipation is no more than mildly disabling, manifested by about 4 to 5 loose stools per day.  Frequent episodes of bowel disturbance with abdominal distress have not been shown.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hepatitis C are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7354 (2011).

2.  The criteria for an initial compensable disability rating for diarrhea and intermittent constipation are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, DC 7319 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In pre-adujudication letters dated in January 2006 and March 2006, the RO informed the Veteran of its duty to assist him in substantiating his hepatitis C claim under the VCAA, and the effect of this duty upon his claim.  The March 2006 letter informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  

Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated; it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Here, a pre-adjudication letter dated in July 2006 informed the Veteran of the information and evidence necessary to substantiate his underlying claim for service connection for a gastrointestinal disorder.  By the September 2006 rating action, the RO granted service connection for diarrhea with intermittent constipation and assigned a noncompensable rating.  Following receipt of notification of that determination, the Veteran perfected a timely appeal with respect to the rating assigned.  Clearly, based on this evidentiary posture, the Veteran's claim for a higher rating is based on his disagreement with the assignment of the specific evaluation following the grant of service connection for this disability.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Thus, no further VCAA notice with respect to this issue is required.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims adjudicated herein.  His in-service and pertinent post-service treatment reports, as well as evidence from the Social Security Administration (SSA), are of record, and relevant VA examinations were obtained in February 2006, July 2006, July 2007, and August 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are more than adequate, as they reflect a full review of all medical evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  These VA examinations also provide sufficient detail to rate the Veteran's service-connected hepatitis C and diarrhea with intermittent constipation, including a thorough discussion of the effect of his symptoms on his functioning.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  



Law and Analysis

In this case, the Veteran contends that his service-connected hepatitis C and service-connected diarrhea with intermittent constipation are more disabling than their current disability ratings reflect.  

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board notes that extensive development has resulted in the claims file expanding to a size of 11 volumes of evidence contained in two boxes.  This evidence consists of VA and private outpatient treatment records, VA examination reports, and SSA records submitted by the Veteran in connection with his claims.  The pertinent records in this case cover a period from about 2003 to 2012.  

1.  Hepatitis C

The Veteran's service-connected hepatitis C is currently rated as 10 percent disabling under DC 7354.  Historically, he was evaluated under DC 7345, which is assigned for chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C).  The Board notes that not only does the rating schedule expressly provide that hepatitis C be rated under DC 7354, but DC 7345 explicitly excludes hepatitis C.  Therefore, DC 7354 is the most appropriate diagnostic code to evaluate the Veteran's disability.  Notwithstanding these explicit provisions as to the diagnostic code under which to rate hepatitis C, the rating criteria under DCs 7345 and 7354 are essentially identical.

Under DC 7354, a 10 percent is warranted when the veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to the hepatitis infection: intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period.  38 C.F.R. § 4.114, (2011).

A 20 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms described above) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.

A 40 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms described above) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.

A 60 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms described above) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id.

A 100 percent rating is warranted with near-constant debilitating symptoms (such as the symptoms described above).  Id.

An incapacitating episode is a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114 , DC 7354, Note 2 (2011).

The term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year- period preceding onset of the disease.  See 38 C.F.R. § 4.112 (2011).

The relevant evidence of record includes a VA outpatient treatment dated in November 2003, which notes that the Veteran's hepatitis C was currently asymptomatic and liver function tests were normal.  Entries dated in October 2004 and January 2005, show the Veteran was seen for hepatitis C as well as multiple significant medical conditions including diabetes mellitus, hypertension, coronary artery disease, and severe peripheral vascular disease.  However his hepatitis C appeared clinically stable and he was pursuing conservative treatment through observation.  His most recent liver biopsy from July 2000 showed minimal portal hepatitis at grade 1 fibrosis and stage 0 disease.  

During VA examination in February 2006, the examiner noted that the Veteran's last liver biopsy showed only mild irritation of the liver and that interferon treatment had not been recommended.  His history was negative for abdominal pain, constipation, diarrhea, or vomiting.  He denied hematemesis, melena, or alcoholic stools or bright red blood per rectum.  He made no complaints of fatigue, malaise, anorexia, dietary restrictions, or incapacitating episodes and none were documented.  His weight was 240 pounds.  On examination the abdomen was obese, soft, and with positive bowel sounds in all quadrants.  There were no bruits auscultated, no hepatosplenomegaly or masses noted.  There was no guarding, tenderness, rebound, or rigidity.  The clinical impression was hepatitis C.  

When examined by VA in July 2006, the Veteran's primary complaint was of worsening fatigue, which he attributed in part to poor circulation in his legs.  On examination the abdomen was obese, soft with positive bowel sound in all quadrants, there were no bruits auscultated and no hepatosplenomegaly or masses noted.  There was no guarding, rebound, rigidity, moderate right upper quadrant pain with deep palpation.  An abdominal CT scan showed a left renal cyst, but the liver, spleen, gallbladder, pancreas and both adrenal glands were unremarkable.  Hepatic function laboratory results showed mild increases in alkaline, phosphatase, and ALT enzyme, but were otherwise normal.  A recent liver biopsy showed grade 0 stage 0 chronic hepatitis indicative of mild portal inflammation with no necrosis or fibrosis.  The diagnosis was fatigue consistent with the combined effects of coronary artery disease and chronic hepatitis C.  The Veteran was not considered a candidate for hepatitis therapy.  

VA outpatient treatment records dated from 2007 to 2010 show continued monitoring of the Veteran's hepatitis C.  Liver function tests in April 2007 were within normal limits with the exception of the ALT enzyme which was slightly elevated.  A July 2009 hepatitis C clinic note shows the Veteran continued to complain of tiredness and wanted to keep in regular contact until new medications were available for treatment.  An ultrasonogram of the liver showed suspect fatty infiltration in the liver or hepatocellular disease.  There were no days of prescribed bed rest for hepatitis C symptoms and no findings or history to suggest malaise, anorexia, dietary restrictions, or continuous medication.  The Veteran was in general noted to be well-nourished with a good appetite, and stable weight.  

During VA examination in August 2010 the Veteran reported 3-4 incapacitating episodes per year due to his hepatitis C.  An ultrasound of the gallbladder and right upper quadrant showed the echotexture of the liver was heterogeneous limiting the evaluation for small or infiltrative masses.  There was no large focal mass demonstrated.  There was cholelithiasis without other evidence of acute cholecystitis.  There was no evidence of intrahepatic biliary dilation.  The clinical assessment was chronic hepatitis C infection.  The examiner noted there were no significant changes or increase in terms of symptomatology related to hepatitis C including abdominal pain, nausea, vomiting, skin symptoms, weakness, and malaise.  The condition was considered to cause mild to moderate functional impact.  The Veteran had regular follow-ups and was currently awaiting approval of medication through VA.  

A VA hepatology clinic noted dated in September 2010, shows that while the Veteran's complaints of fatigue were essentially unchanged, he acknowledged that it may also be related to other diagnoses and not just hepatitis C.  A pharmacy consultation dated in early  2012 shows the Veteran was reviewed for HCV triple therapy, but did not meet the criteria due to non service-connected kidney disease.  

Based upon its review of the evidence of record, the Board finds there is no basis for a disability rating in excess of 10 percent for hepatitis C.  The evidence clearly establishes that the Veteran's hepatitis C objectively manifests as chronic fatigue.  However, there is no evidence of record indicating that it otherwise causes malaise or anorexia.  As previously indicated, under DC 7354, the assignment of a 20 percent evaluation for hepatitis C requires a showing of those symptoms on a daily basis as well as a need for dietary restriction or continuous medication, or incapacitating episodes having a total duration of at least two weeks during the past 12-month period.  In this case, the Veteran reports, and physicians note, fatigue, but not malaise or anorexia.  Moreover, he has not been on any medication for hepatitis C during the course of the appeal.  

With respect to a higher rating based on the frequency and extent of incapacitating episodes (defined as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician), the Board acknowledges the Veteran's accounts of chronic fatigue as well as his self-report of 3-4 incapacitating episodes per year.  However VA treatment records dated during the course of this appeal do not reflect that the Veteran's fatigue involved regular visits to a physician and none of them reflect prescribed bed rest.  As such the evidence does not illustrate doctor-prescribed bed rest due to incapacitating episodes.  

As a result, the Board finds that the Veteran's symptoms do not more nearly approximate the criteria for a rating in excess of 10 percent under DC 7354.  38 C.F.R. § 4.114. 

The Board has also considered rating the Veteran under closely related codes.  Higher ratings are provided for residuals of liver injury (DC 7311); cirrhosis of the liver (DC 7312); malignant neoplasms of the digestive system (DC 7343); and benign neoplasms, exclusive of skin growths (DC 7344).  38 C.F.R. § 4.114.  However, absent clinical documentation of such findings the Veteran is not entitled to a higher rating for his service-connected liver disorder under these additional diagnostic codes.  


2.  Diarrhea with Intermittent Constipation

In a September 2006 rating action, service connection was granted for diarrhea with intermittent constipation and a noncompensable disability rating was assigned under DC 7319.  The Veteran appealed the initial evaluation assigned.  

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code, which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2011).

Under DC 7319, a noncompensable (0 percent) rating is assigned for mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress; a 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance and abdominal distress.  A 30 percent rating is in cases with severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation and more or less constant abdominal distress.  38 C.F.R. § 4.114 (2011).

Pertinent treatment records show that during VA examination in February 2006, the Veteran's history was negative for abdominal pain, constipation, diarrhea, vomiting, or nausea.  His weight was 240 pounds and he showed no signs of malnutrition.  

However during VA examination in July 2006, several months later, the Veteran reported that he no longer had normal bowel movements in that he always has either diarrhea or constipation and which he believed was related to his hepatitis C.  He described having diarrhea averaging 4-5 bowel movements per day.  He described the bowel movements as usually just loosely formed, but that they could be watery and explosive on the more severe days usually running their course in about half a day.  About once a month he has constipation for 3-4 days with no bowel movement until after taking a laxative.  The diagnosis was mild chronic diarrhea with intermittent constipation at least as likely as not related to chronic hepatitis.  

The remaining records show continued evaluation and treatment of the Veteran's chronic loose stools with occasional constipation.  In June 2009, he reported his symptoms had been consistent over time and were not worsening.  He had not attempted any treatment for the loose stools, but did drink fruit juice for the occasional constipation.  He denied abdominal pain, bloody stools, excessive flatulence, or explosive diarrhea.  Similarly there was no evidence or reports of problems with weight loss, food intolerance, nausea or vomiting.  The clinical impression was chronic diarrhea, likely osmotic in nature.  

During a VA examination in August 2010 the Veteran's primary complaint was of intermittent episodes of diarrhea and constipation.  The examiner noted there had been no significant change since the last examination in terms of the frequency of the diarrhea and constipation.  Other than presenting discomfort to the Veteran, it did not cause functional impairment.  The examiner also noted that the Veteran's complex medical history and numerous medications, that included side effects of loose bowel and constipation, were also a contributing factor to this condition.  

Under the circumstances, the noncompensable disability rating currently in effect is appropriate, and an increased rating is not warranted.  The evidence establishes that the Veteran is symptomatic to the extent that he suffers from chronic diarrhea.  However, he has only occasional constipation and no symptomatology consistent with a finding of abdominal distress.  

For these reasons, , the Board finds that the Veteran's symptoms do not more nearly approximate the criteria for a compensable disability rating under DC 7319.  38 C.F.R. § 4.114. 


3.  Extraschedular Considerations and Conclusion

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  As discussed above, there are higher ratings available for the Veteran's service-connected hepatitis C and diarrhea with constipation disabilities, but the required manifestations have not been shown in this case.  Moreover, the evidence does not establish that his disabilities necessitate frequent periods of hospitalization and VA examinations are void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  Although the Board has no reason to doubt that the Veteran's symptomatology adversely impacts his employability, this is specifically contemplated by the 10 percent and noncompensable schedular ratings currently assigned.  Accordingly, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board has also carefully considered the Veteran's contentions in making this decision.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign a higher ratings for hepatitis C and diarrhea with constipation.  Espiritu v. Derwinski, 2 Vet. App. 492.  The current levels of disability shown are encompassed by the ratings assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, higher evaluations are not warranted at any time during the current appeal.  In reaching this determination, the Board has considered the applicability of staged ratings under Hart, supra.  See also Fenderson v. West, supra.  

Lastly, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The holding of Rice is inapplicable here because the evidence of record does not demonstrate that the Veteran has been rendered unemployable due solely to his service-connected hepatitis C and diarrhea with constipation disabilities, nor has he so contended.  Thus, at this point, there is no cogent evidence of unemployability due solely to these service-connected disabilities, and the issue of entitlement to a TDIU need not be addressed any further.  



ORDER

A disability rating in excess of 10 percent for hepatitis C is denied.  

An initial compensable disability rating for diarrhea with intermittent constipation is denied.  


REMAND

The Veteran contends that his service-connected bilateral xerosis and prurigo nodularis of the bilateral lower extremities is more disabling than is reflected in the current 10 percent evaluation.  

The pertinent evidence consists primarily of clinical findings from VA outpatient treatment records and examination reports dated from 2006 to 2012, which show the Veteran has been evaluated and treated for intermittent exacerbations of pruritic rashes to the lower legs which are complicated by slow healing and associated with his hepatitis C.  His rash was intermittent, begins in the summer and is constantly present to some degree until the fall, when it subsides.  These records also show his treatment for this condition has primarily consisted of a variety of ointments, lotions, creams, and washes to control the itching.  Recent dermatology clinic notes from April 2010 show the Veteran continued to experience flares, but noted that topical medications masked the itching fairly well.  An entry dated in May 2010 indicates the Veteran's prurigo nodular was doing better on therapy.  

During an August 2010 VA examination, the Veteran's prurigo nodularis and xerosis were characterized by excoriated lichenfied papules on the arms, legs and scalp dry skin.  The percent of exposed areas affected was less than 5 percent and the percent of total body area affected was greater than 5 but less than 20 percent.  The Veteran was noted to a have a very high hepatitis C titer, which made his skin eruptions incurable and the symptoms difficult to control.  There were no significant changes in terms of frequency of episodes of skin lesions which caused mild functional impact due to disfigurement and avoidance of social events, but no physical functional impact.  

The most recent clinical record, dated in March 2012, shows the Veteran expressed concern about the previous finding that only 5 percent of his body surface was affected.  He indicated that he was typically worse in the summer months had been applying various topical medications and had also shown some improvement with UVB treatments which he had been receiving the last two months.  The examiner noted that the truly affected areas historically were closer to 20-25 percent of body surface area, but because of the UV treatments, only about 3 percent of body surface area was currently inflamed.  

The Board notes that the Veteran's skin condition is currently rated by analogy on the basis of either symptoms or clinical findings of dermatitis or eczema under DC 7806.  See 38 C.F.R. § 4.118 (2011).  However other diagnostic codes are also relevant to his Veteran's claim.  For example, DC 7817 provides a range of disability ratings for exfoliative dermatitis (erythroderma) that requires systemic therapy such as therapeutic doses of costicosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required for a total duration of 6 weeks during the past 12-month period.  

Based on a review of current evidence of record, it would appear that the Veteran has undergone, or is currently receiving, UVB light treatment for control of his service-connected xerosis/prurigo nodularis of the bilateral lower extremities.  Thus, to ensure that the record reflects the current severity of this condition, a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to evaluate properly the service-connected skin disorder under consideration.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses level of impairment since previous examination).  

The examination conducted pursuant to this Remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of his present skin disorder involving his lower extremities, as well as any significant pertinent interval medical history, including a description of the medications that he is taking and any therapy he has received since his last VA examination in 2010.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms from the Veteran, procure any medical records, not already in the claims file, pertaining to treatment or evaluation of his xerosis and prurigo nodularis of the bilateral lower extremities.  All pertinent records should be obtained and associated with the claims folder.  

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Then, accord the Veteran a VA examination to determine severity and manifestations of his service-connected xerosis/prurigo nodularis of the bilateral lower extremities.  An attempt should be made to schedule the examination during a flare-up of the skin disability.  The claims folder must be made available to the examiner for review, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  

The examiner should describe all pertinent symptomatology and findings associated with the Veteran's service-connected xerosis/prurigo nodularis of the bilateral lower extremities.  He/she should indicate the percentage of the Veteran's entire body affected by the service-connected xerosis/prurigo nodularis of the bilateral lower extremities; the percentage of his exposed areas (total area of the skin of the hands, head, and neck) affected by the xerosis/prurigo nodularis.

The examination report should be very specific in documenting and describing any therapy that the Veteran has undergone since 2010, and what medications he currently uses.  It should be specifically noted whether the Veteran has required systemic therapy such as corticosteroids or other immunosuppressive drugs for control of the xerosis/prurigo nodularis of the bilateral lower extremities.  If the evidence shows that the Veteran required systemic therapy such as corticosteroids or other immunosuppressive drugs, the examiner should state whether such use was for a duration of at least six weeks or more during the past 12-month period.

The examiner should also indicate whether the Veteran's xerosis/prurigo nodularis of the bilateral lower extremities has required PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy for a total duration of six weeks or more, but not constantly, during the past 12-month period.

The examiner should also indicate the effect the xerosis/prurigo nodularis of the bilateral lower extremities has, if any, on the Veteran's current level of occupational impairment.  Specifically, he/she should render an opinion as to whether the service-connected skin disorder causes marked interference with employment, or the need for frequent periods of hospitalization.  

The basis for the conclusions reached should be stated in full, and any opinion contrary to those already of record should be reconciled, to the extent possible.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the increased rating claim on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


